Title: From George Washington to Henry Laurens, 9 August 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            White plains August 9th 1778
          
          At 10 OClock last night the Inclosed Letter came to hand from General Sullivan with one
            addressed to myself, a Copy of which I do myself the honor of transmitting. The Enemy seem determined that none of their Ships of War shall
            fall into the Count D’Estaings hands.
          Yesterday I received a Letter from Genl Maxwell dated at 9 OClock A.M. on the 7th at
            Elizabeth Town, containing the following paragraph. “I have to inform your Excellency
            that early yesterday morning Lord Howe sailed out of the Hook with his whole fleet of
            Armed Vessels. They were out of sight in the afternoon and were supposed to be going for
            Rhode Island—No troops or Transports supposed to be with them.” His Letter also had the
            following Nota bene—“no British fleet arrived yet that we can hear of.” General Maxwell’s information respecting Lord Howe’s sailing
            from the Hook was stated in such pointed and positive terms, that I thought it my duty
            to communicate it to Count D’Estaing, and accordingly I dispatched an Express with it,
            in a very little time after I was advised on the subject, subjoining a copy of this Nota
              bene. I have the Honor to be &c.
          
            Go: Washington
          
        